May 6,      1974


The Honorable J. Albert Dickie                      Opinion   No.   H-   296
County Attorney,  Coryell County
Gatesville, Texas   76528                           Re: Validity of contracts made
                                                    between the city of Copperas
                                                    Cove and Central Texas
                                                    Council of Governments      under
                                                    Interlocal  Cooperation Act
                                                    Article 4413 (32c),   V. T. C. S.

Dear Mr.   Dickie:

       You have asked our opinion concerning the validity of certain
contracts entered into between the city of,(=opperas Cove and the Central
Texas Council of Governments    (CTCOG) and, parenthetically,   a similar
contract between Coryell County and the Central Texas Council of Govern-
ments.

       The purpose and effect of these contracts is to provide a cooperative
law enforcement    effort in apprehending and arresting drunken drivers in
the area.   Your concern is that pursuant to the agreement   peace officers
commissioned     by the city of Copperas Cove are making arrests   outside
the city limits.

       The CTCOG has furnished us with a copy of a revised contract
between the CTCOG and various counties and cities.      An important difference
between the contracts is that the latter contract gives the CTCOG authority
to provide coordination  only and provides no power for the Council to
control law enforcement   activities.  Our comments   are directed exclusively
to the latter agreement.

       We believe that this contract, and the activities of the respective
political subdivisions  pursuant thereto,  is valid and authorized.   Its




                                     p.   1376
The Honorable      J. Albert     Dickie   page 2         (H-296)




statutory basis is Article 4413 (32c), V. T. C. S. , known as The Interlocal
Cooperation  Act.  Section 4 (a) of this statute provides as follows,  with
emphasis added:

            “Any local government may contract or agree with
            one or more local governments  toperform  govern-
            mental functions and services under terms of this
            Act. ”

      Section     3 (1) of the Act defines    “local     government”   as follows:

            ” ‘local’governmentf     means a county; a home rule
            city or a city, village,   or town organized under the
            general laws of this state; a special district;   a school
            district;  a junior college district; any other legally
            constituted political subdivision of the state; or a
            combination of political subdivisions.    ” (emphasis
            wadded)

       Section 3 (2) defines “governmental   functions and services”                 to
include “police~protection   and detention services.  ”

       The Central Texas Council~of Governments       is a, “regional planning
commission”    authorized and established    under Article lOllm, V. T. C. S.
Section 4 (a) of this Act provides that “a Regional Planning Commission
shall be a political subdivision of this State.” thus qualifying it as a
“local government”    under $ 3(l) of 4413 (32~).

       Your concern over the extraterritorial  arrests made by officers
commissioned    by the city of Copperas Cove is answered by Green v.
State,   490 S.W.2d 826 (Tex. Crim. 1973) which involved a conviction
for driving a motor vehicle upon a public highway while intoxicated.
The court upheld the conviction stating:

                       “The appellant does not contend that the officer
                was     without probable cause to arrest him within the
                city    limits of Winnsboro,   but asserts  that the officer
                did    not have the authority to make the arrest outside
                the    city limits of Winnsboro.    A city police officer




                                             p.   1377
The Honorable   J. Albert   Dickie   page 3       (H-296)




             is a peace officer.    Article 2.12, V.A. C. C. P. As a
             peace officer he is authorized to make arrests      outside
             the city limits where he serves.     See  Article 14. 01 (b),
             V.A. C. C. P. ; Article 803, Vernon’s    Ann. P. C. ;
             Article 6701d, Sec. 153, Vernon’s Ann. Civ. St. and
             Buse v. State, 435 S.W.2d 530 (Tex.      Cr. App. 1968);
             Milligan v. State, 343 S.W.2d 455 (Tex. Cr. App.
             1969); Gonzalez v. State, 320 S.W.2d 9 (Tex. Cr.
             App. 1959); Watson v. State, 466 S.W.2d 783 (Tex.
             Cr. App. 1971); Winfield v. State, 163 Tex. Cr. 445,
             293 S.W.2d 765 (1955) and Hurley v. State, 155 Tex.
             Cr. R. 315, 234 S.W.2d 1006 (1950).” (490 S.W. 2d
            .at 827).

     Even if the above authorities are given a limited and carefully circum-
scribed interpretation; we believe the arrests  are substantially  authorized
by the recent amendment to Article 999b, V. T. C. S., Acts 1973, 63rd Leg.,
ch. 587, p. 1626. providing:

                 “Sec.. 2a. A county or municipality      may by
            resolution or order of its governing body enter into
            an agreenxnt with any neighboring municipality        or
            contiguous county to form a mutual aid law enforce-
            ment task force to cooperate in the investigation        of
            criminal activity and enforcement      of the laws of this
            state.   Peace officers   employed by counties or
            municipalities    entering into such agreements     shall
            have only such additional investigative     authority
            throughout the region as may be set.forth in the
            agreement.      The counties or municipalities    shall
            provide for compensation      of peace officers  involved
            in thenactivities  of a mutual aid law enforcement
            task force, which provision for compensation        shall
            be contained in the agreement.

                ‘!A law enforcement  officer      employed by a
            county or municipality  covered       by an agreement




                                      p.   1378
The Honorable   J. Albert   Dickie   page 4      (H-296)




            authorized by this section may make arrests      outside
            the county or municipality   in which he is employed,
            but within the area covered by the agreement,      pro-
            vided however,   that the law enforcement    agencies
            within such county or municipality    shall be notified
            of such arrest without delay.    Such notified agency
            shall make available the notice of such arrest in the
            same manner as if said arrest were made by a member
            of the law enforcement   agency of said county or muni-
            cipality. ”

       Article 14.01 (b), Texas Code of Criminal Procedure,    cited in
the Green     case, provides that “a peace officer may arrest an offender
without a warrant for any offense committed in his presence    or within
his view. ”

                             SUMMARY

                Arrests  made by peace officers commissioned
            by the city of Copperas Cove pursuant to contract
            between the city and Central Texas Council of Govern-
            ments are not unconstitutional  and are authorized by
            statute.



                                                   Very    truly yours,




                                                   Attorney    General    of Texas




                                     p.   1379
The Honorable   J. Albert   Dickie    page 5     (~-296)




DAVID M. KENDALL,       Chairman
Opinion Committee




                                     p.   1380